UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2009 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas 77073 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 821-9091 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.[√]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[√]No At May 1, 2009, there were 13,205,524 shares outstanding of the issuer’s common stock, par value $0.01 per share STERLING CONSTRUCTION COMPANY, INC. Quarterly Report on Form 10-Q for the period ended March 31, 2009 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 3 ITEM 1.CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS 3 NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS 8 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 20 ITEM 4.CONTROLS AND PROCEDURES 20 PART II – OTHER INFORMATION 21 ITEM 6.EXHIBITS 21 SIGNATURES 22 2 Table of Contents PART I Item 1Condensed Consolidated Unaudited Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) (Unaudited) March 31, December31, 2009 2008 ASSETS Current assets: Cash and cash equivalents $ 57,712 $ 55,305 Short-term investments 19,724 24,379 Contracts receivable, including retainage 70,141 60,582 Costs and estimated earnings in excess of billings on uncompleted contracts 9,128 7,508 Inventories 1,279 1,041 Deferred tax asset, net 177 1,203 Deposits and other current assets 2,996 2,704 Total current assets 161,157 152,722 Property and equipment, net 76,015 77,993 Goodwill 57,232 57,232 Other assets, net 1,550 1,668 Total assets $ 295,954 $ 289,615 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 26,047 $ 26,111 Billings in excess of costs and estimated earnings on uncompleted contracts 28,174 23,127 Current maturities of long-term obligations 73 73 Income taxes payable 597 547 Other accrued expenses 7,342 7,741 Total current liabilities 62,233 57,599 Long-term liabilities: Long-term debt, net of current maturities 50,464 55,483 Deferred tax liability, net 12,249 11,117 Put liability related to and noncontrolling owner's interest in subsidiary 6,244 6,300 Total long-term liabilities 68,957 72,900 Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.01 per share; authorized1,000,000 shares, none issued Common stock, par value $0.01 per share; authorized 19,000,000 shares, 13,198,204 and 13,184,638 shares issued and outstanding 131 131 Additional paid-in capital 150,373 150,223 Retained earnings including accumulated other comprehensive loss of $67 in 2009 14,260 8,762 Total Sterling common stockholders’ equity 164,764 159,116 Total liabilities and stockholders’ equity $ 295,954 $ 289,615 The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except share and per share data) (Unaudited) Three months ended March 31, 2009 2008 Revenues $ 94,866 $ 84,926 Cost of revenues 83,055 76,825 Gross profit 11,811 8,101 General and administrative expenses (3,214 ) (3,447 ) Other income (expense) 87 (11 ) Operating income 8,684 4,643 Interest income 159 287 Interest expense (58 ) (130 ) Income beforeincome taxes and earnings attributable to the noncontrolling interest 8,785 4,800 Income tax expense (2,919 ) (1,591 ) Net income 5,866 3,209 Less: Net income attributable to the noncontrolling interest in earnings of subsidiary (301 ) (92 ) Net income attributable to Sterling common stockholders $ 5,565 $ 3,117 Net income per share attributable to Sterling common stockholders: Basic $ 0.42 $ 0.24 Diluted $ 0.41 $ 0.23 Weighted average number of commonshares outstanding used in computing per share amounts: Basic 13,188,266 13,068,864 Diluted 13,715,629 13,684,249 The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents STERLING
